Exhibit 10.14

 

GULFSTREAM BUSINESS BANK

SPLIT DOLLAR AGREEMENT

 

 

THIS AGREEMENT is made and entered into this 6th day of May, 2003, by and
between GULFSTREAM BUSINESS BANK, a state-chartered commercial bank located in
Stuart, Florida (the “Company”), and JOHN E. TRANTER (the “Executive”).

 

This Agreement shall append the Split Dollar Endorsement entered into on May 6,
2003, or as subsequently amended, by and between the aforementioned parties.

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to divide the death proceeds of a life insurance policy on the
Executive’s life.  The Company will pay life insurance premiums from its general
assets.

 

Article I

General Definitions

 

The following terms shall have the meanings specified:

 

1.1 “Change of Control” means a merger or acquisition in which the Company is
not the surviving entity, or the acquisition by any individual or group of
beneficial ownership of more than 50% of the outstanding shares of Company
common stock (excluding any transaction which results in the formation for the
Company of a bank holding company owned by substantially all of the former
shareholders of the Company).  The term “group” and the concept of beneficial
ownership shall have such meanings ascribed thereto as set forth the in the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
regulations and rules thereunder.

 

1.2 “Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled.  The Executive must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

 

1.3 “Insurer” means Southland Life Insurance Company.

 

1.4 “Policy” means insurance policy no. 0660026450 issued by the Insurer.

 

1.5 “Insured” means the Executive.

 

1

 

--------------------------------------------------------------------------------

1.6 “Normal Retirement Age” means the earliest of December 31st of the year in
which the Executive’s 65th birthday occurs, the date of Termination of
Employment on account of Disability or the date of a Change of Control. 

1.7 “Termination of Employment” means that the Executive ceases to be employed
by the Company.

 

Article 2

Policy Ownership/Interests

 

2.1 Company Ownership.  The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership.  The Company shall be the
direct beneficiary of an amount of death proceeds equal to the greater of: a)
the cash surrender value of the policy, b) the aggregate premiums paid on the
Policy by the Company less any outstanding indebtedness to the Insurer or c) the
total death proceeds less the split dollar amount.  The split dollar amount
shall be two times the Executive’s most recently established annual base salary,
but not greater than 75% of the difference between the total policy death
benefit and the policy cash value at the time of the Executive’s death.

2.2 Executive’s Interest.  The Executive shall have the right to designate the
beneficiary of any remaining death proceeds of the Policy.  The Executive shall
also have the right to elect and change settlement options that may be
permitted.  Provided, however, the Executive, the Executive’s transferee or the
Executive’s beneficiary shall have no rights or interests in the Policy with
respect to that portion of the death proceeds designated in the section 2.2 upon
the Executive’s Termination of Employment prior to Normal Retirement Age.

2.3 Option to Purchase.  The Company shall not sell, surrender or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Executive or the Executive’s transferee the option to purchase the Policy
for a period of sixty (60) days from written notice of such intention.  The
purchase price shall be an amount equal to the cash surrender value of the
Policy.  This provision shall not impair the right of the Company to terminate
this Agreement.

2.4 Comparable Coverage.  Upon Termination of Employment after the Executive’s
Normal Retirement Age, the Company shall maintain the Policy in full force and
effect and in no event shall the Company amend, terminate or otherwise abrogate
the Executive’s interest in the Policy, unless the Company replaces the Policy
with a comparable insurance policy to cover the benefit provided under this
Agreement.  The Policy or any comparable policy shall be subject to the claims
of the Company’s creditors.

 

Article 3

Premiums

 

3.1 Premium Payment.  The Company shall pay any premiums due on the Policy.

 

2

 

--------------------------------------------------------------------------------

3.2 Imputed Income.  The Company shall impute income to the Executive in an
amount equal to the current term rate for the Executive’s age multiplied by the
aggregate death benefit payable to the Executive’s beneficiary.  The “current
term rate” is the minimum amount required to be imputed under Revenue Rulings
64-328 and 66-110, or any subsequent applicable authority. 

 

Article 4

Assignment

 

The Executive may assign without consideration all interests in the Policy and
in this Agreement to any person, entity or trust.  In the event the Executive
transfers all of the Executive’s interest in the Policy, then all of the
Executive’s interest in the Policy and in the Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder and the
Executive shall have no further interest in the Policy or in this Agreement.

 

Article 5

Insurer

 

The Insurer shall be bound only by the terms of the Policy.  Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge the Insurer and Company from all claims, suits and demands of all
entities of persons.  The Insurer shall not be bound by or be deemed to have
notice of the provisions of the Agreement.

 

Article 6

Claims Procedure

 

6.1 Claims Procedure.  The Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1 Initiation – Written Claim.  The claimant initiates a claim by submitting
to the Company a written claim for the benefits.

 

6.1.2 Timing of Company Response.  The Company shall respond to such claimant
within 90 days after receiving the claim.  If the Company determines that
special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 

6.1.3 Notice of Decision.  If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial.  The Company shall
write the notification in a manner calculated to be understood by the
claimant.  The notification shall set forth:

 

3

 

--------------------------------------------------------------------------------

(a)  The specific reasons for the denial 

 

(b)  A reference to the specific provisions of the Agreement of which the denial
is based,

 

(c)  A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

(d)  An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

(e)  A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2 Review Procedure.  If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

6.2.1 Initiation – Written Request.  To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial, must file with
the Company a written request for review.

 

6.2.2 Additional Submissions – Information Access.  The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3 Considerations on Review.  In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.4 Timing of Company Response.  The Company shall respond in writing to such
claimant within 60 days after receiving the request for review.  If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.2.5 Notice of Decision.  The Company shall notify the claimant in writing of
its decision on review.  The Company shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

 

4

 

--------------------------------------------------------------------------------

(a)  The specific reasons for the denial, 

 

(b)  A reference to the specific provisions of the Agreement on which the denial
is based,

 

(c)  A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(d)  A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

                                             Article 7

                          Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.  However, unless otherwise agreed to by the
Company and the Executive, this Agreement will automatically terminate upon the
Executive’s Termination of Employment prior to Normal Retirement Age other than
following a Change of Control or on account of Disability.

 

Article 8

Miscellaneous

 

8.1 Binding Effect.  This Agreement shall bind the Executive and the Company,
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.

 

8.2 No Guarantee of Employment.  This Agreement is not an employment policy or
contract.  It does not give the Executive the right to remain an Executive or
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive.  It also does not require the Executive to remain an
Executive nor interfere with the Executive’s right to terminate service at any
time.

 

8.3 Applicable Law.  The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of Florida, except to the
extent preempted by the laws of the United States of America.

 

8.4 Reorganization.  The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company.

 

8.5 Notice.  Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same

5

 

--------------------------------------------------------------------------------

to such other party personally, or by mailing the same, by United States
certified mail, postage prepaid, to such party, addressed to his or her last
known address as shown on the records of the Company.  The date of such mailing
shall be deemed the date of such mailed notice, consent or demand.

 

8.6 Entire Agreement.  This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof.  No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.7 Administration.  The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

(a)  Interpreting the provisions of the Agreement;

 

(b)  Establishing and revising the method of accounting for the Agreement;

 

(c)  Maintaining a record of benefit payments; and

 

(d)  Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

8.8 Named Fiduciary.  The Company shall be the named fiduciary and plan
administrator under the Agreement.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

EXECUTIVE:

COMPANY:

 

GULFSTREAM BUSINESS BANK

 

 

 

/s/ John E. Tranter      

By /s/ Gary R. Abramowicz    

JOHN E. TRANTER

Title  SVP / CFO

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

GULFSTREAM BUSINESS BANK

Split Dollar Agreement

___________________________________________________________________________________________

 

FIRST AMENDMENT

TO THE

GULFSTREAM BUSINESS BANK

SPLIT DOLLAR AGREEMENT

DATED MAY 6, 2003

FOR

JOHN E. TRANTER

 

 

THIS FIRST AMENDMENT is adopted this 2nd day of February, 2009, by and between
Gulfstream Business Bank a state-chartered commercial bank located in Stuart,
Florida (the “Company”), and John E. Tranter (the “Executive”).

 

The Company and the Executive executed the Split Dollar Agreement dated May 6,
2003 (the “Agreement”).

 

The undersigned hereby amend the Agreement for the purpose of revising the
definitions of Insurer and Policy.  Therefore, the following changes shall be
made:

 

Sections 1.3 and 1.4 of the Agreement shall be deleted in their entirety and
replaced by the following:

 

1.3“Insurer” means the insurance company issuing the Policy on the life of the
Insured.

 

1.4

“Policy” or “Policies” means the individual life insurance policy or policies
adopted by the Plan Administrator for purposes of insuring an Executive’s life
under the Plan.

 

 

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
First Amendment.

 

Executive:

GULFSTREAM BUSINESS BANK

 

 

 

/s/ John E. Tranter          

By /s/ Brian Avril

John E. Tranter

Title  EVP / CFO

 

 

 

7

 